DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 5/02/2019 and 10/22/2019. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S. Pub. No. 20160183819) hereinafter Burnett, in view of Fayram et al. (U.S. Pub. No. 20090062667) hereinafter Fayram. 
Regarding claim 1, primary reference Burnett teaches: 

positioning a sensing assembly disposed along a distal portion of a tissue property sensing device about target tissue in a body cavity ([0151], sensing Foley catheter 10 is considered to be the tissue property sensing device, with the sections “urethra-residing portion” 13 and a “distal or urinary bladder-residing portion” 12 disposed within the tissue considered to be the sensing assembly disposed along a distal portion of the catheter (tissue property sensing device) within a body cavity; see figures 5A-6D; [0153]; [0154], sensors may be equipped to determine blood pressure;   [0155]-[0159]; [0170]; [0180]-[0182], “In some embodiments, the sensing Foley catheter may include a blood pressure sensing element that may take any of several forms”); 
inflating a bladder to compress and occlude blood flow of the target tissue ([0151]-[0152]; [0153], “An inflatable pressure-sensing balloon 38” is considered to be the bladder as claimed when configured to determine blood pressure of the target tissue; [0154], “Embodiments thus further equipped are capable of delivering other forms of physiologic data, as for example, blood pressure”; [0155]-[0159]; [0180], “In some embodiments, the sensing Foley catheter may include a blood pressure sensing element that may take any of several forms. In one embodiment, a blood pressure sensing element includes a pressure delivery balloon 32 (either a separate, dedicated balloon or a balloon in fluid communication with a device retention balloon or a pressure sensing balloon) that can be optically analyzed as it is inflated to determine at which pressure the vessels within the bladder or urethra are blanched and blood flow is stopped” inflating the pressure sensing balloon in which blood flow within the tissue 
sensing a pressure measurement of pressure in the bladder and an optical analysis measurement of light projected through the target tissue ([0021], “In some embodiments, the Foley type catheter further includes a light source and a light sensor, the sensor configured to capture light emitted from the light source“; [0022], “and a light source and a light sensor disposed proximate the tissue-compressing balloon. The pressure delivery balloon, the light source, and the light sensor may be arranged such that when the expandable pressure balloon is expanded so as to blanche a tissue surrounding it as detected by the light sensor, a light-based signal from the light sensor may be processed to yield a perfusion pressure on a urinary bladder wall or a urethra”; [0046]; [0057], [0151]-[0152]; [0153], “An inflatable pressure-sensing balloon 38” is considered to be the bladder as claimed when configured to determine blood pressure of the target tissue; [0154], “Some embodiments of the Foley type catheter may be further equipped with any of a temperature sensor, one or more analyte sensors, electrodes, and paired light sources and sensors. Embodiments thus further equipped are capable of delivering other forms of physiologic data, as for example, blood pressure, oxygen saturation, pulse oximetry, EKG, and capillary fill pressure”; [0155]-[0159]; [0180], “In some embodiments, the sensing Foley catheter may include a blood pressure sensing element that may take any of several forms. In one embodiment, a blood pressure sensing element includes a pressure delivery balloon 32 (either a separate, dedicated balloon or a balloon in fluid communication with a device retention balloon or a pressure sensing balloon) that can be optically analyzed as it is inflated to 
determining a blood pressure of the target tissue based on the pressure measurement and the optical analysis measurement ([0021], “In some embodiments, the Foley type catheter further includes a light source and a light sensor, the sensor configured to capture light emitted from the light source“; [0022], “and a light source and a light sensor disposed proximate the tissue-compressing balloon. The pressure delivery balloon, the light source, and the light sensor may be arranged such that when the expandable pressure balloon is expanded so as to blanche a tissue surrounding it as detected by the light sensor, a light-based signal from the light sensor may be processed to yield a perfusion pressure on a urinary bladder wall or a urethra”; [0046]; [0057], [0151]-[0152]; [0153], “An inflatable pressure-sensing balloon 38” is considered to be the bladder as claimed when configured to determine blood pressure of the target tissue; [0154], “Some embodiments of the Foley type catheter may be further equipped with any of a temperature sensor, one or more analyte sensors, electrodes, and paired light sources and sensors. Embodiments thus further equipped are capable of delivering other forms of physiologic data, as for example, blood pressure, oxygen saturation, pulse oximetry, EKG, and capillary fill pressure”; [0155]-[0159]; [0180], “In some 
Primary reference Burnett fails to teach:
sensing a light amplitude measurement of light projected through the target tissue
determining a systolic blood pressure of the target tissue
However, the analogous art of Fayram of an implantable system for monitoring arterial blood pressure within a patient (abstract) teaches:
sensing a light amplitude measurement of light projected through the target tissue ([0028], plethysmography signal is a light amplitude measurement when utilizing light signal sources and detectors in the device; [0037], PPG signal; [0071]-[0078], describes the use a light detector and sources to determine a signal response with an amplitude and related to the PPG signal of tissue; [0109]; figure 1 signal amplitude (V) 
determining a systolic blood pressure of the target tissue ([0028], “In accordance with specific embodiments of the present invention, by detecting the timing and amplitude of certain features of such signals, various arterial blood pressure measurements can be obtained, including systolic pressure, diastolic pressure, pulse pressure and/or mean arterial pressure”; [0044]-[0045], “systolic pressure” SP; [0053]-[0054]; [0057]; [0071]-[0076], teach to acquiring the PPG signal using light measurements and further processing for systolic pressure calculation; [0077], “Based on the PPG signal, and an ECG or IEGM obtained using implanted electrodes, times t.sub.1, t.sub.2 and peak-to-peak amplitude a.sub.1, which were discussed above with reference to FIGS. 1, 2A and 2B, can be determined, thereby enabling measures of SP, DP and MAP to be determined in accordance with embodiments of the present invention“ SP is considered to be the systolic pressure calculation; [0100], “In accordance with embodiments of the present invention, the implantable device 310 includes an arterial blood pressure monitor 467, which can determine values indicative of SP, DP and/or MP, using the techniques described above with reference to FIGS. 1, 2A and 2B”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett to incorporate the systolic blood pressure measurement feature utilizing light amplitude measurement processing as taught by Fayram because systolic blood pressure is defined as the peak pressure in 
Regarding claim 2, the combined references of Burnett and Fayram teach all of the limitations of claim 1. Primary reference Burnett further teaches:
wherein sensing includes sensing a plurality of pressure measurements and a corresponding plurality of optical analysis measurements taken at a plurality of times as pressure in the bladder is reduced ([0160]; [0161], “The disclosed technology captures a high-resolution chronological profile (pressure as a function of time) of peritoneal pressure that can be transduced and processed into distinct pressure profiles assignable to particular physiologic sources, including peritoneal pressure, respiratory rate, and cardiac rate”; [0162]-[0170]; [0171]-[0180]; see also [0151]-[0159]; figure 7B; figure 8; figure 14; figure 21).
Primary reference Burnett further fails to teach:
plurality of light amplitude measurements
However, the analogous art of Fayram of an implantable system for monitoring arterial blood pressure within a patient (abstract) teaches:
plurality of light amplitude measurements ([0028], plethysmography signal is a light amplitude measurement when utilizing light signal sources and detectors in the device; [0037], PPG signal; [0071]-[0078], describes the use a light detector and sources to determine a signal response with an amplitude and related to the PPG signal of tissue; [0109]; figure 1 signal amplitude (V) of the PPG signal is time variant and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett and Fayram to incorporate the light amplitude measurement processing feature as taught by Fayram because the measurement provides a diagnostic indicator for conditions such as vasoconstriction or poor vascular circulation ([0003]; [0008]).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram as applied to claim 2 above, and further in view of Kassab (U.S. Pub. No. 20160256076) hereinafter Kassab. 
Regarding claim 3, the combined references of Burnett and Fayram teach all of the limitations of claim 2. Primary reference Burnett further fails to teach:
further comprising determining whether the pressure in the bladder is less than or equal to a lower operational threshold
However, the analogous art of Kassab of a luminal organ device with an inflation balloon (abstract) teaches:
further comprising determining whether the pressure in the bladder is less than or equal to a lower operational threshold ([0030], “inflating the balloon until a threshold pressure is detected by the pressure transducer within the balloon” as the threshold pressure is a lower operational threshold for inflation, the pressure transducer is considered to be determining whether the pressure is less than or equal to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett and Fayram to incorporate the determination of whether the pressure is less than or reaching an operational threshold as taught by Kassab because utilizing a threshold can apply a standardized force to the tissue structures that the inflation balloon contacts within the operational procedure. This provides patient-specific sizing for the procedure and increases efficiency. 
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram as applied to claim 2 above, and further in view of Schiemanck et al. (U.S. Pub. No. 20150157326) hereinafter Schiemanck. 
Regarding claim 4, the combined references of Burnett and Fayram teach all of the limitations of claim 2. Primary reference Burnett further fails to teach:
wherein sensing includes waiting to sense the plurality of pressure measurements and the plurality of light amplitude measurements until the pressure in the bladder is less than or equal to an upper operational threshold
However, the analogous art of Schiemanck of a system or method for treating heart tissue with an occlusion device (abstract) teaches:
wherein sensing includes waiting to sense the plurality of measurements until the pressure in the bladder is less than or equal to an upper operational threshold ([0057], describes the use of a threshold in which the deflation will occur automatically to a release phase of deflation for the balloon device. As this then deflates the balloon from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett and Fayram to incorporate the plurality of measurements as the pressure is less than a threshold in a release phase as taught by Schiemanck because determining release phase measurement data points enable the calculation of a pressure drop that occurs when occluded blood flows through the vessel structures. This provides additional diagnostic information that assists with increased accuracy ([0062]; [0063]). 
Regarding claim 18, the combined references of Burnett and Fayram teach all of the limitations of claim 2. Primary reference Burnett further fails to teach:
further comprising identifying a start point and a stop point of depressurization based on the plurality of pressure measurements
However, the analogous art of Schiemanck of a system or method for treating heart tissue with an occlusion device (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett and Fayram to incorporate the determination of start and stop points of depressurization as taught by Schiemanck because determining release phase measurement data points enable the calculation of a pressure drop that occurs when occluded blood flows through the vessel structures. This provides additional diagnostic information that assists with increased accuracy ([0062]; [0063]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram, in further view of Kassab as applied to claim 3 above, and further in view of Wei (U.S. Pub. No. 20180192900) hereinafter Wei.
Regarding claim 5, the combined references of Burnett, Fayram, and Kassab teach all of the limitations of claim 3. Primary reference Burnett further fails to teach:
further comprising: 
determining a root mean square (RMS) of the plurality of light amplitude measurements; and 
identifying a subset of light amplitude measurements corresponding to a pulse based on the RMS

further comprising: 
determining a root mean square (RMS) of the plurality of light amplitude measurements ([0104], “In some embodiments, the processing may be performed for feature extraction, e.g., a direct current (DC) component of the signal, an alternating current (AC) component of the signal, root mean square value within a certain period of time, peak points, valley points, amplitude, or a ratio, logarithm and combination thereof. “ when configured with a PPG signal, this is considered to be light amplitude measurements); and 
identifying a subset of light amplitude measurements corresponding to a pulse based on the RMS ([0104], “The PPG signal may be considered as a signal superposition of the DC component and the AC component, wherein the AC component may be the pulsatile component or time-varying component of the PPG signals, which is due to the expansion and relaxation of the blood; the DC component may be the non-pulsatile component or non-varying component of the PPG signals, which is due to the absorption of light by tissue, non-pulsatile blood, and/or venous blood. In some embodiments, the processing may be performed for calculating a physiological parameter of interest (e.g., blood oxygen information) based on the detected signals and/or the extracted features of the signals. During the calculation of the physiological parameter of interest, the features extracted from the detected pulse wave related signals may be used; a calibration curve equation, mathematical calculation model or function may be retrieved” ; [0107]; [0115], “A physiological parameter of interest may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, and Kassab to incorporate the root mean square determination based on a pulse as taught by Wei because utilizing advanced processing extraction methods such as root mean square can provide an enhanced real-time system for improved accuracy of signals such as PPG signals ([0028]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram, in view of Kassab, in further view of Wei as applied to claim 5 above, and further in view of Olde et al. (U.S. Pub. No. 20130023776) hereinafter Olde. 
Regarding claim 6, the combined references of Burnett, Fayram, Kassab, and Wei teach all of the limitations of claim 5. Primary reference Burnett further fails to teach:
wherein the identified light amplitude measurements corresponding to the pulse have a value greater than the RMS multiplied by a signal-to-noise ratio (SNR)
However, the analogous art of Olde of a device for monitoring a cardiovascular property of a subject (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Kassab, and Wei to incorporate the signal-to-noise threshold calculation measured as a root-mean-square as taught by Olde because determining pulse information based upon profile features enables the classification of beat profiles as diseased or normal ([0063]). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram, in view of Kassab, in view of Wei, in further view of Olde as applied to claim 6 above, and further in view of Marinello et al. (U.S. Pub. No. 20150032012) hereinafter Marinello. 

further comprising determining a systolic blood pressure based on the pressure measurements associated with a first pulse exceeding a predetermined threshold associated with a systolic blood pressure range
However, the analogous art of Marinello of a system that includes a signal acquisition circuit for patient specific threshold values (abstract) teaches:
further comprising determining a systolic blood pressure based on the pressure measurements associated with a first pulse exceeding a predetermined threshold associated with a systolic blood pressure range ([0035], “The first patient's individual threshold values for systolic and diastolic pressures can be programmed and stored within the memory 80 of the ambulatory monitor system 100 to calibrate the monitor to that first patient for each future measurement performed by the ambulatory monitor system 100 on that first patient. The same process can be followed in order to calibrate the ambulatory monitor system 100 to each successive patient's threshold values. Each patient's threshold values can be stored within the memory 80 and tagged with patient-specific identification information such that the patient's threshold values can be selectively recalled by the system 100 and used by the system algorithm when another NIBP reading is to be performed for that patient. Alternatively, each patient's threshold values can be communicated to a remote database and stored within a patient's individual medical record. The patient's threshold values can be later selectively recalled and communicated to the monitor system 100 upon command such as prior to a reading 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Kassab, Wei, and Olde to incorporate the systolic pressure threshold value as taught by Marinello because a systolic pressure threshold can be patient-specific and provide a more accurate diagnostic criteria for pressure analysis ([0035]). 
Regarding claim 8, the combined references of Burnett, Fayram, Kassab, Wei, and Olde teach all of the limitations of claim 6. Primary reference Burnett further fails to teach:
further comprising determining a diastolic blood pressure based on the pressure measurements associated with a last pulse falling below a predetermined threshold associated with a diastolic blood pressure range
However, the analogous art of Marinello of a system that includes a signal acquisition circuit for patient specific threshold values (abstract) teaches:
further comprising determining a diastolic blood pressure based on the pressure measurements associated with a last pulse falling below a predetermined threshold associated with a diastolic blood pressure range ([0035], “The first patient's individual threshold values for systolic and diastolic pressures can be programmed and stored within the memory 80 of the ambulatory monitor system 100 to calibrate the monitor to that first patient for each future measurement performed by the ambulatory monitor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Kassab, Wei, and Olde to incorporate the diastolic pressure threshold value as taught by Marinello because a diastolic pressure threshold can be patient-specific and provide a more accurate diagnostic criteria for pressure analysis ([0035]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram, in view of Kassab, in view of Wei, in further view of Olde as applied to claim 6 above, and further in view of Kovacs (U.S. Pub. No. 20170146390) hereinafter Kovacs. 

multiplying the RMS by the SNR to determine a noise threshold; and 
disregarding the light amplitude measurements whose value is less than the noise threshold when identifying a subset of light amplitude measurements corresponding to the pulse
However, the analogous art of Kovacs of a processing circuitry system for cardio-related physiologic data (abstract) teaches:
multiplying the RMS by the SNR to determine a noise threshold ([0166], “In certain embodiments, the processing steps include an individual pulse SNR computation after individual timings are extracted, either in Leg IPG or Foot IPG. Following the computation of the SNRs, pulses with a SNR below a threshold value are eliminated from the time series, to prevent propagating noise. The individual SNRs may be computed in a variety of methods known to one skilled in the art. For instance, an estimated pulse can be computed by ensemble averaging segments of signal around the pulse reference timing. The noise associated with each pulse is defined as the difference between the pulse and the estimated pulse. The SNR is the ratio of the root-mean-square ( RMS) value of the estimated pulse over the RMS value of the noise for that pulse” the ratio calculation step is considered to be a “multiplying” processing step for the RMS and SNR); and 
disregarding the signal amplitude measurements whose value is less than the noise threshold when identifying a subset of signal amplitude measurements 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Kassab, Wei, and Olde to incorporate the noise threshold feature as taught by Kovacs because it provides individual signal to noise threshold values that eliminate pulses below a threshold to prevent propagating noise ([0166]). 
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram, in view of Kassab, in view of Wei, in view of Olde, in further view of Kovacs as applied to claim 9 above, and further in view of Baek et al. (U.S. Pub. No. 20170360313) hereinafter Baek.
Regarding claim 10, the combined references of Burnett, Fayram, Kassab, Wei, Olde, and Kovacs teach all of the limitations of claim 9. Primary reference Burnett further fails to teach:

However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:
further comprising determining a systolic blood pressure based on the pressure measurements associated with the pulse ([0050], “FIG. 2 is a graph of blood pressure during a first pulse 21 and a substantial portion of a second pulse 22 showing variations in pressure (i.e., the vertical axis, measured in mmHg) over time (i.e., the horizontal axis, measured in sec/100) that occur during a pulse. In various embodiments, a non-interfering blood pressure measuring device (e.g., 100) may be used to measure arterial distension for generating the graph in FIG. 2. The maximum pulse pressure achieved in a pulse is referred to as the systolic blood pressure (SBP)”; as shown in figure 2, the systolic blood pressure (SBP) is determined for the first pulse 21; [0051]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Kassab, Wei, Olde, and Kovacs to incorporate the determination of systolic blood pressure as taught by Baek because pulse shapes and amplitudes can be studied and compared to determine whether fluid flow through the arterial system provides indications of disease states ([0050]-[0056]). 
Regarding claim 11, the combined references of Burnett, Fayram, Kassab, Wei, Olde, and Kovacs teach all of the limitations of claim 9. Primary reference Burnett further fails to teach:

However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:
further comprising identifying a plurality of pulses ([0050], “FIG. 2 is a graph of blood pressure during a first pulse 21 and a substantial portion of a second pulse 22 showing variations in pressure (i.e., the vertical axis, measured in mmHg) over time (i.e., the horizontal axis, measured in sec/100) that occur during a pulse. In various embodiments, a non-interfering blood pressure measuring device (e.g., 100) may be used to measure arterial distension for generating the graph in FIG. 2. The maximum pulse pressure achieved in a pulse is referred to as the systolic blood pressure (SBP)”; as shown in figure 2, the plurality of pulses detected include the first pulse 21 and the second pulse 22; [0051]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Kassab, Wei, Olde, and Kovacs to incorporate the identification of a plurality of pulses based on the pulse amplitude measurements as taught by Baek because pulse shapes can be studied and compared over time to determine whether fluid flow through the arterial system provides indications of disease states ([0050]-[0056]). 
Regarding claim 12, the combined references of Burnett, Fayram, Kassab, Wei, Olde, Kovacs, and Baek teach all of the limitations of claim 11. Primary reference Burnett further teaches:
further comprising 

Regarding claim 13, the combined references of Burnett, Fayram, Kassab, Wei, Olde, Kovacs, and Baek teach all of the limitations of claim 11. Primary reference Burnett further fails to teach:
further comprising 
determining a systolic blood pressure based on the pressure measurements associated with the plurality of pulses
However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:
further comprising 
determining a systolic blood pressure based on the pressure measurements associated with the plurality of pulses ([0050], “FIG. 2 is a graph of blood pressure during a first pulse 21 and a substantial portion of a second pulse 22 showing variations in pressure (i.e., the vertical axis, measured in mmHg) over time (i.e., the horizontal axis, measured in sec/100) that occur during a pulse. In various embodiments, a non-interfering blood pressure measuring device (e.g., 100) may be used to measure arterial distension for generating the graph in FIG. 2. The maximum pulse pressure achieved in a pulse is referred to as the systolic blood pressure (SBP)”; as shown in figure 2, the systolic blood pressure (SBP) is determined for the first pulse 21; [0051]-[0056]).

Regarding claim 14, the combined references of Burnett, Fayram, Kassab, Wei, Olde, Kovacs, and Baek teach all of the limitations of claim 11. Primary reference Burnett further fails to teach:
further comprising 
determining a diastolic blood pressure based on the pressure measurements associated with the plurality of pulses
However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:
further comprising 
determining a diastolic blood pressure based on the pressure measurements associated with the plurality of pulses ([0050], “The maximum pulse pressure achieved in a pulse is referred to as the systolic blood pressure (SBP), the minimum pulse pressure is referred to as the diastolic blood pressure (DBP), and a difference between the two is referred to as the pulse pressure 6P. Each of the first pulse 21 and the second pulse 22 are general representations of pulse waveforms of pulse pressures that occur after each contraction of the left heart ventricle”; [0051]-[0056]).

Regarding claim 15, the combined references of Burnett, Fayram, Kassab, Wei, Olde, and Kovacs teach all of the limitations of claim 9. Primary reference Burnett further fails to teach:
further comprising 
determining a systolic blood pressure based on the pressure measurements associated with a first pulse
However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:
further comprising 
determining a systolic blood pressure based on the pressure measurements associated with a first pulse ([0050], “FIG. 2 is a graph of blood pressure during a first pulse 21 and a substantial portion of a second pulse 22 showing variations in pressure (i.e., the vertical axis, measured in mmHg) over time (i.e., the horizontal axis, measured in sec/100) that occur during a pulse. In various embodiments, a non-interfering blood pressure measuring device (e.g., 100) may be used to measure arterial distension for generating the graph in FIG. 2. The maximum pulse pressure achieved in a pulse is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Kassab, Wei, Olde, and Kovacs to incorporate the identification of a plurality of pulses and determination of systolic blood pressure as taught by Baek because pulse shapes and amplitudes can be studied and compared to determine whether fluid flow through the arterial system provides indications of disease states ([0050]-[0056]). 
Regarding claim 16, the combined references of Burnett, Fayram, Kassab, Wei, Olde, and Kovacs teach all of the limitations of claim 9. Primary reference Burnett further fails to teach:
further comprising 
determining a diastolic blood pressure based on the pressure measurements associated with a last pulse
However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:
further comprising 
determining a diastolic blood pressure based on the pressure measurements associated with a last pulse ([0050], “The maximum pulse pressure achieved in a pulse is referred to as the systolic blood pressure (SBP), the minimum pulse pressure is referred to as the diastolic blood pressure (DBP), and a difference between the two is referred to as the pulse pressure 6P. Each of the first pulse 21 and the second pulse 22 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Kassab, Wei, Olde, and Kovacs to incorporate the determination of diastolic blood pressure as taught by Baek because pulse shapes and amplitudes can be studied and compared to determine whether fluid flow through the arterial system provides indications of disease states ([0050]-[0056]). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram as applied to claim 1 above, and further in view of Takoh et al. (U.S. Pub. No. 20170251927) hereinafter Takoh.
Regarding claim 17, the combined references of Burnett and Fayram teach all of the limitations of claim 1. Primary reference Burnett further fails to teach:
further comprising identifying a systolic blood pressure based on the sensing, 
wherein sensing includes sensing a first pressure measurement and a first light amplitude measurement taken at a first time, and a second pressure measurement and a second light amplitude measurement taken at a second time, the first light amplitude measurement being less than the second light amplitude measurement
However, the analogous art of Takoh of a blood pressure determination device for determining blood pressure with high precision (abstract) teaches:
further comprising identifying a systolic blood pressure based on the sensing, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett and Fayram to incorporate the identification of at least one pulse based on light amplitude measurements as taught by Takoh because the time period of a specific pulse can provide information about specific diagnostic indicators of health and disease states. Therefore, performing . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram, in further view of Schiemanck as applied to claim 18 above, and further in view of Takoh. 
Regarding claim 19, the combined references of Burnett, Fayram, and Schiemanck teach all of the limitations of claim 18. Primary reference Burnett further fails to teach:
further comprising identifying at least one pulse based on the plurality of light amplitude measurements
However, the analogous art of Takoh of a blood pressure determination device for determining blood pressure with high precision (abstract) teaches:
further comprising identifying at least one pulse based on the plurality of pressure amplitude measurements ([0157]-[0176], describe the calculation of timings along the pressure signal to determine a signal cycle (pulse) of the pressure wave; [0177]-[0178], describe calculation of pulse wave information based on the pressure signals; [0179], “The pulse wave calculating unit 902 calculates a time period between two timings by, for example, calculating a difference between any two timings selected from the first to sixth timings 81 to 86. The pulse wave calculating unit 902 does not necessarily have to calculate a time period within a single heartbeat, but may calculate the time period by calculating a difference between two timings that span across a plurality of heartbeats. To calculate a difference between two timings spanning across a plurality of heartbeats, the pulse wave calculating unit 902 may calculate a difference between timings of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, and Schiemanck to incorporate the identification of at least one pulse based on light amplitude measurements as taught by Takoh because the time period of a specific pulse can provide information about specific diagnostic indicators of health and disease states. Therefore, performing additional pulse determination processing provides the user with greater diagnostic accuracy ([0013]). 
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram, in further view of Schiemanck as applied to claim 18 above, and further in view of Baek.
Regarding claim 20, the combined references of Burnett, Fayram, and Schiemanck teach all of the limitations of claim 18. Primary reference Burnett further fails to teach:
further comprising identifying a plurality of pulses based on the plurality of light amplitude measurements
However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, and Schiemanck to incorporate the identification of a plurality of pulses based on the pulse amplitude measurements as taught by Baek because pulse shapes can be studied and compared over time to determine whether fluid flow through the arterial system provides indications of disease states ([0050]-[0056]). 
Regarding claim 21, the combined references of Burnett, Fayram, Schiemanck, and Baek teach all of the limitations of claim 20. Primary reference Burnett further fails to teach: 
further comprising identifying a systolic blood pressure based on the plurality of pulse measurements, the systolic blood pressure being the pressure measured at a first pulse from among the plurality of pulses

further comprising identifying a systolic blood pressure based on the plurality of pulse measurements, the systolic blood pressure being the pressure measured at a first pulse from among the plurality of pulses ([0050], “FIG. 2 is a graph of blood pressure during a first pulse 21 and a substantial portion of a second pulse 22 showing variations in pressure (i.e., the vertical axis, measured in mmHg) over time (i.e., the horizontal axis, measured in sec/100) that occur during a pulse. In various embodiments, a non-interfering blood pressure measuring device (e.g., 100) may be used to measure arterial distension for generating the graph in FIG. 2. The maximum pulse pressure achieved in a pulse is referred to as the systolic blood pressure (SBP)”; as shown in figure 2, the systolic blood pressure (SBP) is determined for the first pulse 21; [0051]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Schiemanck, and Baek to incorporate the identification of a plurality of pulses and determination of systolic blood pressure as taught by Baek because pulse shapes and amplitudes can be studied and compared to determine whether fluid flow through the arterial system provides indications of disease states ([0050]-[0056]). 
Regarding claim 22, the combined references of Burnett, Fayram, Schiemanck, and Baek teach all of the limitations of claim 20. Primary reference Burnett further fails to teach:

 However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:
further comprising identifying a peak light amplitude measurement based on the plurality of light amplitude measurements ([0050], “FIG. 2 is a graph of blood pressure during a first pulse 21 and a substantial portion of a second pulse 22 showing variations in pressure (i.e., the vertical axis, measured in mmHg) over time (i.e., the horizontal axis, measured in sec/100) that occur during a pulse. In various embodiments, a non-interfering blood pressure measuring device (e.g., 100) may be used to measure arterial distension for generating the graph in FIG. 2. The maximum pulse pressure achieved in a pulse is referred to as the systolic blood pressure (SBP)”; as shown in figure 2, the systolic blood pressure (SBP) is determined for the first pulse 21 and is a peak light amplitude measurement; [0051]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Schiemanck, and Baek to incorporate the identification of a plurality of pulses and determination of an peak blood pressure as taught by Baek because pulse shapes and amplitudes can be studied and compared to determine whether fluid flow through the arterial system provides indications of disease states ([0050]-[0056]). 

further comprising identifying a beginning of each pulse, wherein the beginning of each pulse occurs at the time where a light amplitude measurement is both greater than a previous light amplitude measurement and a light amplitude threshold, the light amplitude threshold calculated as the value of the peak light amplitude measurement multiplied by a predetermined value
However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:
further comprising identifying a beginning of each pulse, wherein the beginning of each pulse occurs at the time where a light amplitude measurement is both greater than a previous light amplitude measurement and a light amplitude threshold, the light amplitude threshold calculated as the value of the peak light amplitude measurement multiplied by a predetermined value ([0050]-[0054], include a pulse that the beginning of each pulse is determined with the distances S1 and S2 defining the diastolic and systolic phases that are incorporated into a single pulse; paragraphs [0055]-[0059] further describe the amplitude threshold of zero crossing that is incorporated to determine the pulse threshold features of the second and third pulses. The deviation percentage ([0057]) provides a ratio that is a predetermined value to determine the deviations of the measured pulse waveform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system 
Regarding claim 24, the combined references of Burnett, Fayram, Schiemanck, and Baek teach all of the limitations of claim 23. Primary reference Burnett further fails to teach:
further comprising identifying a systolic blood pressure based on the pressure measurements associated with a first pulse
However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:
further comprising identifying a systolic blood pressure based on the pressure measurements associated with a first pulse ([0050], “FIG. 2 is a graph of blood pressure during a first pulse 21 and a substantial portion of a second pulse 22 showing variations in pressure (i.e., the vertical axis, measured in mmHg) over time (i.e., the horizontal axis, measured in sec/100) that occur during a pulse. In various embodiments, a non-interfering blood pressure measuring device (e.g., 100) may be used to measure arterial distension for generating the graph in FIG. 2. The maximum pulse pressure achieved in a pulse is referred to as the systolic blood pressure (SBP)”; as shown in figure 2, the systolic blood pressure (SBP) is determined for the first pulse 21; [0051]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system 
Regarding claim 25, the combined references of Burnett, Fayram, Schiemanck, and Baek teach all of the limitations of claim 24. Primary reference Burnett further fails to teach: 
further comprising identifying a diastolic blood pressure based on the pressure measurements associated with a last pulse
However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:
further comprising identifying a diastolic blood pressure based on the pressure measurements associated with a last pulse ([0050], “The maximum pulse pressure achieved in a pulse is referred to as the systolic blood pressure (SBP), the minimum pulse pressure is referred to as the diastolic blood pressure (DBP), and a difference between the two is referred to as the pulse pressure 6P. Each of the first pulse 21 and the second pulse 22 are general representations of pulse waveforms of pulse pressures that occur after each contraction of the left heart ventricle.”; As shown in figure 2, the diastolic blood pressure is determined for the second or last pulse; [0051]-[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Schiemanck, and . 
Claims 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram, in view of Schiemanck, in further view of Baek as applied to claim 25 above, and further in view of Wei, in further view of Kovacs. 
Regarding claim 26, the combined references of Burnett, Fayram, Schiemanck, and Baek teach all of the limitations of claim 25. Primary reference Burnett further fails to teach:
further comprising: 
calculating a root mean square (RMS) based on the plurality of light amplitude measurements
However, the analogous art of Wei of a calculation device for monitoring physiological parameters of a subject (abstract) teaches:
further comprising: 
calculating a root mean square (RMS) based on the plurality of light amplitude measurements ([0104], “In some embodiments, the processing may be performed for feature extraction, e.g., a direct current (DC) component of the signal, an alternating current (AC) component of the signal, root mean square value within a certain period of time, peak points, valley points, amplitude, or a ratio, logarithm and combination thereof. “ when configured with a PPG signal, this is considered to be light amplitude measurements); and 

Primary reference Burnett further fails to teach:
determining a noise threshold based on the RMS
However, the analogous art of Kovacs of a processing circuitry system for cardio-related physiologic data (abstract) teaches:
determining a noise threshold based on the RMS ([0166], “In certain embodiments, the processing steps include an individual pulse SNR computation after individual timings are extracted, either in Leg IPG or Foot IPG. Following the computation of the SNRs, pulses with a SNR below a threshold value are eliminated from the time series, to prevent propagating noise. The individual SNRs may be computed in a variety of methods known to one skilled in the art. For instance, an estimated pulse can be computed by ensemble averaging segments of signal around the pulse reference timing. The noise associated with each pulse is defined as the difference between the pulse and the estimated pulse. The SNR is the ratio of the root-mean-square ( RMS) value of the estimated pulse over the RMS value of the noise for that pulse”).

Regarding claim 27, the combined references of Burnett, Fayram, Schiemanck, Baek, Wei, and Kovacs teach all of the limitations of claim 26. Primary reference Burnett further fails to teach:
wherein determining the noise threshold includes setting the noise threshold as the RMS multiplied by a signal-to-noise ratio (SNR)
However, the analogous art of Kovacs of a processing circuitry system for cardio-related physiologic data (abstract) teaches:
wherein determining the noise threshold includes setting the noise threshold as the RMS multiplied by a signal-to-noise ratio (SNR) ([0166], “In certain embodiments, the processing steps include an individual pulse SNR computation after individual timings are extracted, either in Leg IPG or Foot IPG. Following the computation of the SNRs, pulses with a SNR below a threshold value are eliminated from the time series, to prevent propagating noise. The individual SNRs may be computed in a variety of methods known to one skilled in the art. For instance, an estimated pulse can be computed by ensemble averaging segments of signal around the pulse reference timing. The noise associated with each pulse is defined as the difference between the pulse and the estimated pulse. The SNR is the ratio of the root-mean-square ( RMS) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Schiemanck, Baek, Wei, and Kovacs to incorporate the noise threshold feature as taught by Kovacs because it provides individual signal to noise threshold values that eliminate pulses below a threshold to prevent propagating noise ([0166]). 
Regarding claim 28, the combined references of Burnett, Fayram, Schiemanck, Baek, Wei, and Kovacs teach all of the limitations of claim 27. Primary reference Burnett further fails to teach:
wherein the light amplitude measurements which are less than the noise threshold are determined to be noise signals not associated with a pulse
However, the analogous art of Kovacs of a processing circuitry system for cardio-related physiologic data (abstract) teaches:
wherein the light amplitude measurements which are less than the noise threshold are determined to be noise signals not associated with a pulse ([0166], “In certain embodiments, the processing steps include an individual pulse SNR computation after individual timings are extracted, either in Leg IPG or Foot IPG. Following the computation of the SNRs, pulses with a SNR below a threshold value are eliminated from the time series, to prevent propagating noise. The individual SNRs may be computed in a variety of methods known to one skilled in the art. For instance, an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Schiemanck, Baek, Wei, and Kovacs to incorporate the noise threshold feature as taught by Kovacs because it provides individual signal to noise threshold values that eliminate pulses below a threshold to prevent propagating noise ([0166]). 
Regarding claim 30, the combined references of Burnett, Fayram, Schiemanck, Baek, Wei, and Kovacs teach all of the limitations of claim 28. Primary reference Burnett further fails to teach:
further comprising transmitting a signal to display the systolic blood pressure
However, the analogous art of Baek of a method for measuring blood pressure including blood pressure pulse analysis (abstract) teaches:
further comprising transmitting a signal to display the systolic blood pressure ([0097]-[0098], “SBP” is systolic blood pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Schiemanck, Baek, Wei, and Kovacs to incorporate the transmission of a systolic blood pressure signal to a . 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, in view of Fayram, in view of Schiemanck, in view of Baek, in view of Wei, in further view of Kovacs as applied to claim 28 above, and further in view of Solem et al. (U.S. Pub. No. 20180296744) hereinafter Solem. 
Regarding claim 29, the combined references of Burnett, Fayram, Schiemanck, Baek, Wei, and Kovacs teach all of the limitations of claim 28. Primary reference Burnett further fails to teach:
further comprising transmitting an error signal when no pulse is detected
However, the analogous art of Solem of a monitoring device that detects pulses for blood processing (abstract) teaches:
further comprising transmitting an error signal when no pulse is detected ([0054], “When detecting a (potential) disruption, the device 7 may issue an alarm or warning signal and/or alert a control system of the EC circuit 1 to take appropriate action. Embodiments of the invention may e.g. be implemented by software instructions that are supplied on a computer-readable medium for execution by a processor 8 in conjunction with an electronic memory 9 in the device 7.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure sensing system using a bladder and light measurement sensor of Burnett, Fayram, Schiemanck, Baek, Wei, and Kovacs to incorporate the no pulse detection and notification system as taught 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785